 



Exhibit 10.1
(mastec) [g02689g02689a10.gif]
RENEWAL — EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 3,
2006, by and between MASTEC, INC., a Florida corporation (the “Company”), and C.
ROBERT CAMPBELL (“Employee”).
Recitals
     The Company desires to employ Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.
     Accordingly, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:
Terms
     1. Employment. The Company employs Employee and Employee accepts such
employment and agrees to perform the services specified in this Agreement, upon
the terms and subject to the conditions set forth in this Agreement.
     2. Term.
          a. General. The term of Employee’s employment under this Agreement
will be effective as of August 3, 2006 (the “Effective Date”) and will be run
from the Effective Date to and through August 15, 2009, unless earlier
terminated in accordance with this Agreement (the “Term”).
          b. Renewal. The Company shall advise the Employee of the Company’s
intention to renew or extend Employee’s employment by February 15, 2009. If the
Company advises the Employee that the Company intends to renew or extend
Employee’s employment, the parties shall execute a renewed, extended or
replacement Employment Agreement within thirty (30) days from the date the
Company advises Employee that the Company intends to renew or extend Employee’s
employment. If the Company advises the Employee that the Company does not intend
to renew or extend Employee’s employment, Employee, on completion of the initial
Term set out in Section 2(a), shall be entitled to severance as set out in
Section 11(f) herein.
     3. Duties.
          a. Position. During the Term, Employee will serve as Executive Vice
President and Chief Financial Officer of the Company. Subject to the direction
of the Chief Executive Officer (CEO), Employee will perform all duties
commensurate with his position and as may otherwise be assigned to him by the
CEO or the Board of Directors of the Company. If requested by the Company,
Employee will serve as an officer or director of any subsidiary of the Company,
without additional compensation. If asked to serve as an officer or director of
a subsidiary of the Company, Employee will be provided those officer and
director indemnifications provided to other officers and directors of the
Company and any such subsidiary.
          b. Full Time and Attention. During the Term, Employee will devote his
full business time and energies to the business and affairs of the Company and
will use his best efforts, skills and abilities solely to promote the interests
of the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the Company’s Employee Handbook and
the Company’s

 



--------------------------------------------------------------------------------



 




Personal Responsibility Code, copies of which Employee acknowledges having
received. Notwithstanding the foregoing, Employee may serve as a director on two
and not more than two boards of directors of other companies, so long as such
service does not interfere with Employee’s performance of Employee’s duties to
the Company. Employee’s primary place of employment shall be at the Company’s
primary place of business in Miami-Dade County, Florida; however, Employee
agrees and acknowledges that a material part of the time devoted to his duties
and position hereunder will require that Employee travel on behalf of the
Company.
     4. Compensation and Benefits.
          a. Base Salary. During the Term, Employee will be paid, as
compensation for services rendered pursuant to this Agreement and Employee’s
observance and performance of all of the provisions of this Agreement, the
amount of Three Hundred and Eighty Five Thousand and No/100 Dollars
($385,000.00) per annum (the “Base Salary”). The Base Salary will be payable in
accordance with the normal payroll procedures of the Company as in effect from
time to time.
          b. Benefits. During the Term, Employee will be entitled to participate
in or benefit from, in accordance with the eligibility and other provisions
thereof, such life, health, medical, accident, dental and disability insurance,
use of a Company car, and such other benefit plans as the Company may make
generally available to, or have in effect for, other employees of the Company at
the same general level as Employee. The Company retains the right to terminate
or amend any such plans from time to time in its sole discretion.
          c. Performance Bonus. Employee shall be entitled to participate in the
Company’s bonus plan for senior management (the “SMBP”) and shall be eligible to
receive an annual bonus (“Performance Bonus”) in an amount up to one hundred
percent (100%) of Employee’s Base Salary.
          d. Stock Options. Employee shall receive options to purchase fifty
thousand (50,000) shares of common stock of the Company priced as of the date of
execution of this Agreement and vesting 33% on the first anniversary, 33% on the
second anniversary and 34% on the third anniversary of the Effective Date and
Employee shall receive options to purchase an additional twenty five thousand
(25,000) shares of common stock of the Company priced as of the date of
execution of this Agreement and vesting 20% on the first anniversary, 20% on the
second anniversary, 20% on the third anniversary, 20% on the fourth anniversary
and 20% on the fifth anniversary of the Effective Date (the “Options”). So long
as the Employee is not terminated for Cause, as defined in Section 11c, options
shall continue to vest during any Period of Non-Competition provided the
Employee honors his obligations set forth in Section 8 and thereafter as
necessary until fully vested. The Options, once vested, shall remain exercisable
by Employee for the full ten (10) year term from date of grant permitted under
the applicable MasTec, Inc. Employee Stock Incentive Plan. The options will be
subject to the terms and conditions of the MasTec, Inc. Employee Stock Incentive
Plan, as they may be amended from time to time in the Company’s sole discretion.
          e. Expenses. The Company will reimburse Employee, in accordance with
the Company’s expense reimbursement policies as may be established from time to
time by the Company, for all reasonable travel and other expenses actually
incurred or paid by him during the Term in the performance of his services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.
          f. Withholding. All payments under this Agreement will be subject to
applicable taxes and required withholdings.
     5. Representations of Employee. Employee represents and warrants that he is
not (i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.

2



--------------------------------------------------------------------------------



 



     6. Confidentiality.
          a. Confidentiality of this Agreement. Employee acknowledges that the
provisions of this Agreement are highly confidential and that disclosure of this
Agreement or its terms would be extremely prejudicial to the Company.
Accordingly, neither the Company nor Employee will disclose the terms of this
Agreement to any other person or entity (other than immediate family and
financial and legal advisors with a need-to-know and who agree to the
confidentiality provisions of this Agreement) without the prior written consent
of the other party, except that (i) the Company may disclose this Agreement or
its terms if in the reasonable opinion of counsel for the Company such
disclosure is required by applicable law or regulation; and, (ii) Employee may
disclose this Agreement in court filings or pleadings by Employee to enforce its
terms and conditions or as otherwise may be necessary to comply with the
requirements of law, after providing the Company with not less than five
(5) days prior written notice of Employee’s intent to disclose.
          b. Confidential Information. Employee acknowledges that as a result of
his employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein; (8) their sources, leads or methods of obtaining new
business; and (9) all other confidential information of, about or concerning the
business of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes valuable assets of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description, or (ii) remove from the Company’s or its
subsidiaries’ or affiliates’ premises any notes or records relating thereto, or
copies or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser acoustic or other means) except in the case of both (i) and (ii),
(A) as reasonably required in the performance of his services to the Company
under this Agreement, (B) to responsible officers and employees of the Company
who are in a contractual or fiduciary relationship with the Company and who have
a need for such information for purposes in the best interests of the Company,
(C) for such information which is or becomes generally available to the public
other than as a result of an unauthorized disclosure by Employee, and (D) or as
otherwise necessary to comply with the requirements of law, after providing the
Company with not less than five (5) days prior written notice of Employee’s
intent to disclose. Employee acknowledges that the Company would not enter into
this Agreement without the assurance that all Confidential Information will be
used for the exclusive benefit of the Company.
          c. Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.
     7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and to such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon

3



--------------------------------------------------------------------------------



 



the earlier of the Company’s request therefore, or the expiration or termination
of Employee’s employment hereunder. Employee will execute, acknowledge and
deliver to the Company any and all further assignments, contracts or other
instruments the Company deems necessary or expedient, without further
compensation, to carry out and effectuate the intents and purposes of this
Agreement and to vest in the Company each and all of the rights of the Company
in the Intellectual Property.
     8. Covenants.
          a. Non-Competition — and Non-Solicitation. Employee acknowledges and
agrees that the Company’s and its subsidiary and affiliated companies’
(collectively, the “Companies”) existing or contemplated businesses (the
“Business”) are conducted throughout the United States of America and the
Commonwealth of Canada. Until one (1) year following the date of the termination
of Employee’s employment with the Company (the “Period of Non-Competition”) and
within the United States of America and the Commonwealth of Canada (including
their possessions, protectorates and territories, the “Territory”), Employee
will not (whether or not then employed by the Company for any reason), without
the Company’s prior written consent:
               (i) directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Business. For these purposes, ownership of securities
of one percent (1%) or less of any class of securities of a public company will
not be considered to be competition with the Business;
               (ii) solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;
               (iii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Companies,
or was their customer or client within two (2) years prior to cessation of
Employee’s employment by any of the Companies or any of their subsidiaries, for
the purpose of competing with the Business; or
               (iv) solicit, persuade or attempt to solicit or persuade, or
cause or authorize directly or indirectly to be solicited or persuaded for
employment, or employ or cause or authorize directly or indirectly to be
employed, on behalf of Employee or any other person or entity, any individual
who is or was at any time within six (6) months prior to cessation of Employee’s
employment by the Companies, an employee of any of the Companies.
     If Employee breaches or violates any of the provisions of this Section 8,
the running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8) will be tolled with respect to Employee during
the continuance of any actual breach or violation. In addition to any other
rights or remedies the Company may have under this Agreement or applicable law,
the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profits, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.
          b. Exceptions. Telecommunications operators (such as Sprint, MCI,
AT&T) cable companies and other non construction or installation customers of
the Company shall not be considered engaged in and competitive with the
Business.
     9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7 and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7 and 8 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provisions or portions of Sections 6, 7 and 8 are adjudicated
to be invalid or unenforceable, then such section

4



--------------------------------------------------------------------------------



 



will be deemed amended to delete such provision or portion adjudicated to be
invalid or unenforceable; provided, however, that such amendment is to apply
only with the respect to the operation of such section in the particular
jurisdiction in which such adjudication is made.
     10. Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of
Sections 6, 7 or 8, the Companies will suffer irreparable injury and that
monetary damages would not provide an adequate remedy at law and that no remedy
at law may exist. Accordingly, in the event of such breach or threatened breach,
the Company will be entitled, if it so elects and without the posting of any
bond or security, to institute and prosecute proceedings in any court of
competent jurisdiction, in law and in equity, to obtain damages for any breach
of Sections 6, 7 or 8 or to enforce the specific performance of this Agreement
by Employee or to enjoin Employee from breaching or attempting to breach
Sections 6, 7 or 8. In the event the Company believes that the Employee has
breached Employee’s obligations under Sections 6, 7 or 8, or threatens to do so,
it shall promptly provide the Employee written notice of such belief setting
forth the basis for its belief and, (unless under exigent circumstances, as
determined by the Company at its sole discretion, it would harm the Company to
delay the institution of legal proceedings) five (5) business days to respond to
the notice, prior to the initiation of legal proceedings.
     11. Termination. This Agreement and Employee’s employment under this
Agreement may be terminated upon the occurrence of any of the events described
in, and subject to the terms of, this Section 11:
          a. Death. Immediately and automatically upon the death of Employee.
          b. Disability. At the Company’s option, immediately upon written
notice if Employee suffers a “permanent disability,” meaning any incapacity,
illness or disability of Employee which renders Employee mentally or physically
unable to perform his duties under this Agreement for a continuous period of
sixty (60) days, or one hundred twenty (120) days (whether or not consecutive),
during the Term, as reasonably determined by the Company.
          c. Termination for Cause. At the Company’s option, immediately upon
notice to Employee, upon the occurrence of any of the following events (each
“Cause”), (i) Employee being convicted of any felony (whether or not against the
Company or its subsidiaries or affiliates); (ii) a material failure of Employee
to perform Employee’s responsibilities after ten (10) days’ written notice given
by an Executive Officer to Employee, which notice shall identify the Employee’s
failure in sufficient detail and grant Employee an opportunity to cure such
failure within such ten (10) day period (“Notice”); (iii) a breach by Employee
of any of his obligations under Sections 6, 7 or 8; (iv) any material act of
dishonesty or other misconduct by Employee against the Company or any of its
subsidiaries or affiliates; (v) a material violation by Employee of any of the
policies or procedures of the Company or any of its subsidiaries or affiliates,
including without limitation the Employee Handbook or Personal Responsibility
Code, provided, however, that if such violation is curable, then Employee will
be given ten (10) days’ written notice and the opportunity to cure such
violation; or (vi) Employee voluntarily terminates this Agreement or leaves the
employ of the Company or its subsidiaries or affiliates for any reason, other
than Good Reason.
          d. Termination Without Cause. At the Company’s option for any reason,
or no reason, upon five (5) days’ notice to Employee given by the CEO.
          e. Termination with Good Reason. At Employee’s option, upon not less
than fifteen (15) business days’ written notice to the Company, and the
Company’s failure to cure within such fifteen (15) business days, upon the
occurrence of any of the following events (each “Good Reason”) (i) the material
diminution of, Employee’s position, duties, titles, offices and responsibilities
with the Company; (ii) a reduction or material delay in payment of Employee’s
compensation and benefits; (iii) a relocation of the Company’s principal
executive offices outside of Miami-Dade or Broward Counties, Florida; or (iv) a
breach of any other material provision of this Agreement by the Company.
          f. Payments After Termination. If this Agreement and Employee’s
employment hereunder are terminated for the reasons set forth in Sections 11(a)
or 11(b), then Employee or Employee’s estate will receive the Base Salary and
any Performance Bonus earned through the date of death or disability to which
Employee would have been entitled for the year in which the death or disability
occurred in accordance with the terms of this Agreement, and all of Employee’s
Stock Options shall immediately vest. If the Company terminates this Agreement
and Employee’s

5



--------------------------------------------------------------------------------



 



employment hereunder for the reasons set forth in Section 11(c)(i-vi), then
(i) Employee will receive his Base Salary through the date of termination and
(ii) Employee will forfeit any entitlement that Employee may have to receive any
performance bonus. If this Agreement is terminated for the reason set forth in
Section 11(d) or Section 11(e), then (i) Employee will receive his Base Salary,
and benefits set forth in Section 4(b) hereof (collectively, with the payment of
the Base Salary, the “Severance Benefits”), until the expiration of the Term. If
this Agreement is terminated by reason of the Company’s notice to Employee that
the Company does not intend to renew or extend Employee’s employment, as allowed
per Section 2(b), then Employee, on completion of the initial term of this
Agreement, will receive the Severance Benefits for a period of six (6) months
from the last day of the initial term of this Agreement. The Severance Benefits
shall be payable in accordance with the Company’s payroll procedures and subject
to applicable withholdings. Employee will forfeit any entitlement that Employee
may have to receive any performance bonus and, upon payment by the Company of
the amounts described in this Section 11(f), Employee will not be entitled to
receive any further compensation or benefits from the Company whatsoever.
          g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) housing, automobile and expense allowances, (iii) vested benefit and
welfare entitlements; (iv) unemployment compensation, (v) workers compensation
benefits, (vi) accrued vacation time (if consistent with Company policy),
(vii) Base Salary through date of termination. Notwithstanding anything in this
Agreement to the contrary, if Employee is employed by the Company for an entire
calendar year (e.g., the 2005 calendar year) and is terminated for any reason
prior to the payment of a bonus, if any, the Company hereby agrees to pay
Employee any bonus that he would have otherwise been entitled to hereunder or
the SMBP, simultaneous with the payment of such bonus to the Company’s
employees, and (viii) continued vesting of options as may be provided in
accordance with the provisions of this Agreement or any stock option plan.
Change of Control. If, prior to the completion of the Term, there occurs a
Change in Control, as defined in Exhibit A, then and in that case only, in lieu
of any of vesting schedules previously described in this Agreement, all
Employee’s options then outstanding shall immediately vest. All other provisions
of this Agreement shall remain unchanged.
     12. Miscellaneous.
          a. Survival. The provisions of Sections 6, 7, 8, 10 and 11 will
survive the termination or expiration of this Agreement for any reason.
          b. Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement, and there are no promises, agreements,
conditions, undertakings, warranties, or representations, whether written or
oral, express or implied, between the parties other than as set forth in this
Agreement.
          c. Modification. This Agreement may not be amended or modified, or any
provision waived, unless in writing and signed by both parties.
          d. Waiver. Failure of a party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations of this Agreement will not be construed to be a waiver of such
provisions by such party nor to in any way affect the validity of this Agreement
or such party’s right thereafter to enforce any provision of this Agreement, nor
to preclude such party from taking any other action at any time which it would
legally be entitled to take.
          e. Successors and Assigns. This Agreement may not be assigned or the
duties delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law. Subject to the
foregoing, this Agreement will inure to the benefit of, and be binding upon, the
parties and their heirs, beneficiaries, personal representatives, successors and
permitted assigns.
          f. Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by

6



--------------------------------------------------------------------------------



 



facsimile, to the parties at the addresses as follows (or at such other
addresses as will be specified by the parties by like notice):
If to Employee, then to:
C. Robert Campbell
700 Biltmore Way, Apt. 1110
Coral Gables, FL 33134
If to the Company, then to:
MasTec, Inc.
800 Douglas Road, Suite 1200
Coral Gables, Florida 33134
Attn: Legal Department
Facsimile: (305) 406-1907
Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the telecopier answerback confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.
          g. Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity and enforceability
of the other provisions of this Agreement and the provision held to be invalid
or unenforceable will be enforced as nearly as possible according to its
original terms and intent to eliminate such invalidity or unenforceability.
          h. Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.
          i. Governing Law; Venue. This Agreement will be governed by the laws
of the State of Florida, without regard to its conflicts of law principles.
Employee consents to the jurisdiction of any state or federal court located
within Miami-Dade County, State of Florida, and consents that all service of
process may be made by registered or certified mail directed to Employee at the
address stated in Section 13 (f) of this Agreement. Employee waives any
objection which Employee may have based on lack of personal jurisdiction or
improper venue or forum non conveniens to any suit or proceeding instituted by
the Company under this Agreement in any state or federal court located within
Miami-Dade County, Florida and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court. This provision is a
material inducement for the Company to enter into this Agreement with Employee.
          j. Participation of Parties. The parties acknowledge that this
Agreement and all matters contemplated herein have been negotiated between both
of the parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.
          k. Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties will be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.
          l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.

7



--------------------------------------------------------------------------------



 



          m. Right of Setoff. The Company will be entitled, in its discretion
and in addition to any other remedies it may have in law or in equity, to
set-off against any amounts payable to Employee under this Agreement or
otherwise the amount of any obligations of Employee to the Company under this
Agreement that are not paid by Employee when due. In the event of any such
setoff, the Company will promptly provide the Employee with a written
explanation of such setoff, and an opportunity to register a written protest
thereof.
          n. Litigation; Prevailing Party. In the event of any litigation,
administrative proceeding, arbitration, mediation or other proceeding with
regard to this Agreement, the prevailing party will be entitled to receive from
the non-prevailing party and the non-prevailing party will pay upon demand all
court costs and all reasonable fees and expenses of counsel and paralegals for
the prevailing party.
          o. Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.
          p. Compliance with Section 409A: To the extent the Employee would
otherwise be entitled to any payment (whether pursuant to this Agreement or
otherwise) during the six months beginning on termination of employment, that
would be subject to the additional tax imposed under Section 409A of the Code
(“Section 409A”), (i) the payment will not be made and (ii) the payment, with
interest at the rate being paid by the Company on its senior credit facility
(the “Senior Credit Interest Rate”) determined as of the date of termination of
the Employee’s employment, will be paid to the Employee on the earlier of the
six-month anniversary of the Employee’s date of termination of employment or the
Employee’s death or disability (within the meaning of Section 409A). Similarly,
to the extent the Employee otherwise would be entitled to any benefit (other
than a payment) during the six months beginning on termination of employment
that would be subject to the Section 409A additional tax, the benefit will be
delayed and will begin being provided (together, if applicable, with an
adjustment to compensate the Employee for the delay) on the earlier of the
six-month anniversary of the date of termination, death or disability (within
the meaning of Section 409A). It is the Company’s intention that the benefits
and rights to which the Employee could become entitled in connection with
termination of employment comply with Section 409A. If the Employee or the
Company believes, at any time, that any of such benefit or right does not
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies.
EXECUTED as of the 3rd day of August, 2006.

            EMPLOYEE
      /s/ C. Robert Campbell       C. Robert Campbell              MASTEC, INC.
      By:   /s/Austin Shanfelter         Austin Shanfelter, Chief Executive
Officer           

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
“Change in Control” shall mean:

(a)   Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, any “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company) of a sufficient number of shares of the Common
Stock, or securities convertible into the Common Stock, and whether through
direct acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute the Person the
actual or beneficial owner of 51% or more of the Common Stock.;   (b)  
Disposition of Assets. Any sale, lease, transfer, exchange, mortgage, pledge or
other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company or of any “subsidiary” of the
Company to a Person described in subsection (a) above, but only if such
transaction occurs without approval or ratification by a majority of the members
of the Board; or   (c)   Substantial Change of Board Members. During any fiscal
year of the Company, individuals who at the beginning of such year constitute
the Board cease for any reason to constitute at least a majority thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by a majority of the directors in office at
the beginning of the fiscal year.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in
Rule 12b-2 under Section 12 of the 1934 Act.

9